         Case 1:21-mj-00158-ZMF Document 14 Filed 06/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CASE NO. 21-MJ-158
               v.                             :
                                              :
CHRISTOPHER W. ORTIZ,                         :
                                              :
                       Defendant.             :

            CONSENT MOTION TO CONTINUE PRELIMINARY HEARING
              AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia respectfully moves to continue the preliminary hearing scheduled for

June 21, 2021, to September 30, 2021, and to exclude time under the Speedy Trial Act.

Government counsel has conferred with defense counsel Dani Jahn, who joins in this request. The

parties submit that good cause exists to continue the preliminary hearing.

       On January 22, 2021, the defendant was charged in a two-count criminal complaint with

knowingly entering or remaining in any restricted Capitol building or grounds without lawful

authority in violation of 18 U.S.C. § 1752(a), and violent entry and disorderly conduct on Capitol

grounds in violation of 40 U.S.C. § 5104(e)(2). Five days later, the defendant was arrested in New

York, where he appeared for his initial appearance. He appeared before this Court for the first time

on February 5, 2021. The Court scheduled a preliminary hearing for February 26, 2021, and

excluded time under the Speedy Trial Act. The Court granted the government’s Consent Motion

to Continue that hearing until April 21, 2021, and to exclude time under the Speedy Trial Act. On

April 14, 2021, the government filed a Consent Motion to Continue the hearing until June 21,

2021, which the Court granted the following day.
          Case 1:21-mj-00158-ZMF Document 14 Filed 06/15/21 Page 2 of 2




        The parties request that the preliminary hearing be continued until September 30, 2021,

and that time be excluded under the Speedy Trial Act. The Speedy Trial Act requires that the

government file an information or indictment against a defendant within 30 days of arrest.

18 U.S.C. § 3161(b). However, the Act excludes any period of delay when a judge grants a

continuance and finds that “the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

        Here, an additional exclusion of time through September 30, 2021, best serves the ends of

justice and outweighs the interests of the public and the defendant in a speedy trial and indictment

because the time will allow: (1) the government to provide additional discovery to the defense,

(2) the defense to review discovery; and (3) the parties to see if a pre-indictment resolution is

possible in this case.

        WHEREFORE, the parties respectfully request that the Court continue the preliminary

hearing until September 30, 2021, and exclude time through and including September 30, 2021,

for purposes of any computation under the Speedy Trial Act.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793

                                      By:       /s/ Kondi J. Kleinman
                                              KONDI J. KLEINMAN
                                              California Bar No. 241277
                                              Assistant United States Attorney
                                              Fraud Section
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6887
                                              Kondi.Kleinman2@usdoj.gov

                                                 2
